Title: To George Washington from Major General Nathanael Greene, 24 February 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morris Town Feby 24. 1780
          
          Your Excellency will see, by the inclosed representation, that our stock of forage is nearly consumed, and that there is no probability of replenishing the magazines. A failure in this respect strikes as fatally at the subsistance of the army, as a more direct deficiency on the score of provisions. I am with great respect your Excellencys most obt hbe Sevt
          
            Nath. Greene Q.M.⟨G.⟩
          
        